

116 S2085 IS: Never Again Education Act
U.S. Senate
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2085IN THE SENATE OF THE UNITED STATESJuly 10, 2019Ms. Rosen (for herself, Mr. Cramer, Mr. Rubio, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize the Secretary of Education to award grants to eligible entities to carry out
			 educational programs about the Holocaust, and for other purposes.
	
 1.Short titleThis Act may be cited as the Never Again Education Act. 2.FindingsThe Congress finds the following:
 (1)The United States has demonstrated a commitment to remembrance and education about the Holocaust through bilateral relationships and engagement in international organizations such as the United Nations (UN) and the International Holocaust Remembrance Association (IHRA); the United States works to promote Holocaust education as a means to understand the importance of democratic principles, use and abuse of power, and to raise awareness about the importance of genocide prevention today.
 (2)The Congress has played a critical role in preserving the memory of the Holocaust and promoting awareness, including by authorizing the United States Holocaust Memorial Museum as an independent establishment of the Federal Government to ensure that the study of the Holocaust become part of the curriculum in every school system in the country, as well as by establishing a national Holocaust Remembrance Day in 1978.
 (3)The Congress has gone on record in support of expanded Holocaust education to increase awareness about Holocaust history, counter prejudice and discrimination, and enhance efforts to teach its universal lessons about human behavior and societal cohesion.
 (4)More than 70 years after the conclusion of World War II, with the decreasing number of eyewitnesses and growing distance of students and their families from this history, it is important to institutionalize education about the events of the Holocaust such as the Nazis’ racist ideology, propaganda, and plan to lead a state to war and, with their collaborators, kill millions—including the systematic murder of 6,000,000 Jewish people; as well as the persecution and murder of millions of others in the name of racial purity, political, ideological, and behavioral grounds, among them Roma, the disabled, the Slavic people, Communists, Socialists, Jehovah’s Witnesses, and homosexuals.
 (5)As intolerance, antisemitism, bigotry, and all forms of hate are promoted by hate groups, Holocaust education provides a context in which to learn about the danger of what can happen when hate goes unchallenged and there is indifference in the face of the oppression of others; learning how and why the Holocaust happened is an important component of the education of citizens of the United States.
 (6)Today, those who deny that the Holocaust occurred or distort the true nature of the Holocaust continue to find forums, especially online; this denial and distortion dishonors those who were persecuted, and murdered, making it even more of a national imperative to educate students in the United States so that they may explore the lessons that the Holocaust provides for all people, sensitize communities to the circumstances that gave rise to the Holocaust, and help youth be less susceptible to the falsehood of Holocaust denial and distortion and to the destructive messages of hate that arise from Holocaust denial and distortion.
 (7)Currently, many States, including California, Connecticut, Florida, Illinois, Indiana, Kentucky, Michigan, New Jersey, New York, Pennsylvania, and Rhode Island, require by law that schools teach students about the Holocaust; more schools and teachers can and should deliver quality Holocaust education.
 (8)While there are thriving professional development programs across the United States delivered by Holocaust education centers, such as members of the Association of Holocaust Organizations, many students still have little exposure to education about the events of the Holocaust and its relevance to their lives, in part due to the many financial and logistical barriers to getting resources from Holocaust education centers to students in the classroom.
 (9)The Federal Government, especially the Department of Education, has a role to play in promoting resources and training that can assist teachers and primary and secondary schools incorporate the study of the Holocaust into their curriculum, to help ensure that students have access to accurate and engaging historical information about the Holocaust, and the Department of Education is well-positioned to assist Holocaust education centers in overcoming many of the barriers to expanding Holocaust education, which will allow more students to learn the lessons of the Holocaust.
 3.DefinitionsIn this Act: (1)Eligible entityThe term eligible entity means—
 (A)a local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));
 (B)an organization eligible to receive funds under part B of title IV of such Act (20 U.S.C. 7171 et seq.); or
 (C)a secondary school (as defined in section 8101 of such Act (20 U.S.C. 7801)), that is independent of any local educational agency.
 (2)AntisemitismThe term antisemitism means a certain perception of Jews, which may be expressed as hatred toward Jews. Rhetorical and physical manifestations of antisemitism are directed toward Jewish or non-Jewish individuals or their property, toward Jewish community institutions and religious facilities.
 (3)HolocaustThe term Holocaust means the systematic, bureaucratic, state-sponsored persecution and murder of approximately 6,000,000 Jews by the Nazi regime and its collaborators. During the era of the Holocaust, German authorities also targeted other groups because of their perceived racial inferiority, such as Roma gypsies, the disabled, and some of the Slavic people (Poles, Russians, and others). Other groups were persecuted on political, ideological, and behavioral grounds, among them Communists, Socialists, Jehovah’s Witnesses, and homosexuals.
 (4)Holocaust denial and distortionThe term Holocaust denial and distortion means discourse and propaganda that deny the historical reality and the extent of the extermination of the Jews by the Nazis and their accomplices during World War II, known as the Holocaust or the USC Shoah. Holocaust denial refers specifically to any attempt to claim that the Holocaust did not take place. Holocaust distortion refers to intentional efforts to excuse or minimize the impact of the Holocaust or its principal elements, including collaborators and allies of Nazi Germany, to blame the Jews for causing their own genocide, or to portray the Holocaust as a positive historical event.
 (5)Holocaust education centerThe term Holocaust education center means an institution that furthers the teaching and learning about the Holocaust by offering programs for students and training for teachers and other types of professional leadership audiences.
 (6)Holocaust education programThe term Holocaust education program means a program that— (A)has as its specific and primary purpose to improve awareness and understanding of the Holocaust and educate students on the lessons of the Holocaust as a means to raise awareness about the importance of preventing genocide, hate, and bigotry against any group of people;
 (B)is delivered to students enrolled in middle grades or high school (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));
 (C)uses stories, testimonies, photos, diaries, and other educational tools to support understanding rather than for shock value or sensationalism; and
 (D)furnishes one or more of the following: (i)Educational materials that are age- and grade-appropriate.
 (ii)Student- and school-based activities, including field trips. (iii)The hiring of professional Holocaust educators to lead programming.
 (iv)Teacher training. (v)Programming that includes the following subjects where appropriate in instruction:
 (I)The breadth of the history of the Holocaust, including, the Third Reich dictatorship, concentration camp system, persecution of Jews and non-Jews, Jewish and non-Jewish resistance, and post-World War II trials.
 (II)Antisemitism, racism, and the abridgement of human and civil rights. (vi)Instruction in the content of Holocaust education that includes—
 (I)presentation of historically accurate information; (II)correct terminology, vocabulary, and labels, and encouraging students to use this vocabulary; and
 (III)primary documents, including personal testimony and sound historical research from respected resources.
 (vii)Supplementary resources required for teacher training, including transportation for teachers to and from training programs, housing at training programs, payment for substitute teachers while teachers are at training, and transportation of trainers to schools to provide training.
 (viii)Goods or services designed to improve awareness and understanding of the Holocaust. (7)SecretaryThe term Secretary means the Secretary of Education.
			4.Program authorized
			(a)Fund established
 (1)In generalThere is established in the general fund of the Treasury a separate account which shall be known as the Holocaust Education Assistance Program Fund. Amounts deposited into the Holocaust Education Assistance Program Fund shall remain available until expended to the Secretary to carry out the purposes of this Act in accordance with subsection (d).
 (2)Authorization of appropriationsThere are authorized to be appropriated to the Holocaust Education Assistance Program Fund, $2,000,000 for fiscal year 2020 and each of the 4 succeeding fiscal years.
 (b)Acceptance of donationsIn furtherance of the purposes of this Act, the Secretary is authorized to accept donations of funds and in-kind contributions. Any funds donated under this subsection, and any proceeds from the sales of other property received as gifts or bequests pursuant to this subsection, shall be deposited in the Holocaust Education Assistance Program Fund.
 (c)LimitationA donation may not be accepted under subsection (b) in exchange for a commitment to the donor on the part of the Secretary or which attaches conditions inconsistent with applicable laws and regulations or that is conditioned upon or will require the expenditure of appropriated funds that are not available to the Secretary, or which compromises a criminal or civil position of the United States or any of its departments or agencies or the administrative authority of any agency of the United States. The Secretary shall ensure that each donation is subject to an agreement that contains provisions setting forth the criteria to be used in determining whether the acceptance of a donation is prohibited because the donation would reflect unfavorably upon the ability of the Department, or any official or employee of the Department, to carry out its responsibilities or official duties in a fair and objective manner, or would compromise the integrity or the appearance of the integrity of its programs or any official or employee involved in those programs.
			(d)Use of funds
 (1)In generalThe Secretary is authorized to use funds from the Holocaust Education Assistance Program Fund— (A)to award grants to eligible entities to carry out Holocaust education programs;
 (B)to conduct periodic regional workshops, in partnership with Holocaust education centers when and where appropriate, to provide teachers with technical assistance on how to structure curricula to incorporate Holocaust education in a manner that satisfies challenging State academic standards, as described in section 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)), and standards set by local educational agencies;
 (C)to cover administrative costs associated with fundraising authorized under this Act; and (D)to cover administrative costs associated with administering the grants and creating and maintaining the online Holocaust education repository of resources, defined in section 5.
 (2)LimitationAt least 90 percent of funds expended from the Holocaust Education Assistance Program Fund shall be expended to award grants to eligible entities to carry out proposed Holocaust education programs.
 (e)ApplicationsThe Secretary may award a grant under this Act only to an eligible entity that has submitted an application to the Secretary at such time, in such manner, and based on such competitive criteria as the Secretary may require.
			5.Online Holocaust education repository of resources
 (a)WebsiteThe Secretary shall create and maintain a Holocaust education program website within an already existing site or, if necessary, create a new site, containing Holocaust education program resources for middle grades and high schools. The website shall facilitate connections between eligible entities and Holocaust education centers, institutions, and foundations displayed on the website to gain expertise in content and pedagogy for instructing the subject matter appropriately and effectively. The website and resources shall be made available to all eligible entities and all Holocaust education centers. The Secretary shall market the website along with the Holocaust Education Assistance Program to State and local educational agencies and all eligible entities.
 (b)Information distributionThe Secretary shall distribute information about the Holocaust Education Assistance Program and the Holocaust Education website to each State department of education and to any local educational agency, individual school, individual teacher, or Holocaust education center that requests the information.
 (c)Best practicesThe information distributed by the Secretary shall include best practices for educators on how to incorporate materials and resources on Holocaust education into a curriculum.
			6.Holocaust Education Advisory Board
 (a)In generalIn carrying out this Act, the Secretary shall establish an advisory board, which shall be known as the Holocaust Education Advisory Board.
 (b)MembershipThe Holocaust Education Advisory Board shall consist of 12 members, as follows: (1)Finance directorsThree finance directors, with experience in nonprofit fundraising, who shall be responsible for overseeing fundraising efforts for the Holocaust Education Assistance Program Fund. These individuals may not be engaged in fundraising for an existing Holocaust education center in a formal or professional capacity at the time of their appointment.
 (2)National holocaust education representativesFour national Holocaust education representatives, with educational and professional experience in Holocaust education, who shall represent leading national holocaust education centers, such as the United States Holocaust Memorial Museum, the Simon Wiesenthal Center, the USC Shoah Foundation, or the Anti-Defamation League.
 (3)Regional holocaust education representativesFour regional Holocaust education representatives, with educational and professional experience in Holocaust education, who shall represent regional Holocaust education centers.
 (4)ChairmanOne Chairman of the Board, with professional experience in both Holocaust education and nonprofit fundraising.
 (c)AppointmentMembers of the Holocaust Education Advisory Board shall be appointed as follows: (1)Three members shall be appointed by the majority leader of the Senate.
 (2)Three members shall be appointed by the Speaker of the House of Representatives. (3)Three members shall be appointed by the minority leader of the Senate.
 (4)Three members shall be appointed by the minority leader of the House of Representatives. (d)TermsEach member of the Holocaust Education Advisory Board shall serve a 4-year term, except that 4 members shall serve an initial term of 6 years.
 (e)DutiesThe Holocaust Education Advisory Board— (1)shall advise the Secretary on developing competitive criteria and content of application as described in section 4(e);
 (2)shall advise the Secretary on the content that is displayed on the Holocaust education program website required under section 5;
 (3)shall lead the effort to solicit donations for the Holocaust Education Assistance Program Fund; and (4)shall submit an annual fundraising plan to the Secretary prior to the board receiving any funds for administrative costs associated with fundraising.
 (f)PersonnelThe Holocaust Education Advisory Board may be granted funds by the Secretary from the Holocaust Education Assistance Program Fund to employ and compensate an executive director and any other additional personnel necessary for fundraising efforts. Any individual employed by the Holocaust Education Advisory Board shall not, by virtue of such employment, be considered a Federal employee for the purpose of any law governing Federal employment.
			(g)Limitations
 (1)In generalThe Holocaust Education Advisory Board shall not be an agency or instrumentality of the Federal Government, and officers, employees, and members of the board of the Holocaust Education Advisory Board shall not be officers or employees of the Federal Government. No funds from the Holocaust Education Assistance Program Fund may be paid as compensation to members of the Holocaust Education Advisory Board for their service.
 (2)ExceptionAn individual who is employed by the United States Holocaust Memorial Museum shall be eligible for appointment to the Holocaust Education Advisory Board as a national Holocaust education representative.
 (h)Travel expensesA member of the Holocaust Education Advisory Board shall be allowed a per diem allowance for travel expenses, to be paid for from the Holocaust Education Assistance Program Fund, at rates consistent with those authorized under subchapter I of chapter 57 of title 5, United States Code.
 (i)Technical assistanceOn request of the Holocaust Education Advisory Board, the head of a Federal agency may provide technical assistance to the Holocaust Education Advisory Board, but no Federal employee may be detailed to the Holocaust Education Advisory Board.
 (j)VacanciesA vacancy in the Holocaust Education Advisory Board— (1)shall not affect the powers of the Holocaust Education Advisory Board; and
 (2)shall be filled in the same manner as the original appointment was made. (k)Applicability of FACAThe Holocaust Education Advisory Board shall be treated as an advisory committee subject to the Federal Advisory Committee Act (5 U.S.C. App.).
			7.Use of grant funds
 (a)In generalEach eligible entity that receives a grant under this Act shall use the grant funds to provide students with a Holocaust education program in accordance with the following requirements:
 (1)All resources shall be used for the purposes of educating students on the history of the Holocaust and the relevant lessons that can be learned from the Holocaust in dealing with modern day issues of genocide, hate, and bigotry against any group of people. This may include the teaching of other genocides along with the Holocaust.
 (2)Funds may only be used to carry out the Holocaust education program for which the grant was provided.
 (3)Any other limitation on use of funds established by the Secretary, in consultation with the Holocaust Education Advisory Board.
 (b)Grant periodGrants awarded under this Act shall be for a period of 1 year. (c)RequirementsAn eligible entity receiving a grant under this Act shall comply with the following requirements:
 (1)The eligible entity shall, throughout the period that the institution receives and uses the funding, continue to be an eligible entity.
 (2)The eligible entity shall ensure the funding is used to supplement, and not supplant, non-Federal funds that would otherwise be available to the eligible entity to carry out the Holocaust education program for which the grant was provided.
 (d)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that do not currently offer any Holocaust education programming.
 (e)Competitive criteriaThe Secretary shall establish competitive criteria for use in awarding grants under this Act not later than 1 year after the date of the enactment of this Act. The competitive criteria shall be displayed on the Department’s Holocaust Education website along with all necessary forms and instructions to allow eligible entities to apply for grants from the Holocaust Education Assistance Program Fund.
 8.ReviewThe Secretary shall review at least annually each eligible entity receiving a grant under this Act to determine the extent to which the eligible entity may not be in compliance with the provisions of this Act and the regulations issued under this Act. The Secretary shall consult the Holocaust Education Advisory Board as needed for uncertain cases. The Secretary shall also establish a process for the Holocaust Education Advisory Board to submit instances of suspected noncompliance for programs supported by these funds, and the Secretary shall review any grant that is submitted by the Holocaust Education Advisory Board for suspected noncompliance not later than 60 days after the Holocaust Education Advisory Board submits a program for review by the Secretary, and the Secretary shall notify the grantee of potential noncompliance.
		9.Annual report
 (a)In generalNot later than February 1 of each year, the Secretary shall submit to the Congress a report describing the activities carried out under this Act. The report shall include the following information:
 (1)The amount of money donated to the Holocaust Education Assistance Program Fund. (2)The amount of money allocated in grants from the fund.
 (3)The number of eligible entities using the grant funding to offer instruction in Holocaust education.
 (4)A description of the manner in which eligible entities are offering instruction in Holocaust education.
 (5)The number of hours instruction is offered, the grade levels that such instruction is offered and the course within which such instruction is integrated.
 (b)Additional informationThe report shall also contain any other related information that the Secretary considers appropriate.